United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3804
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Edward V. Burris,                       *       [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: July 5, 2002
                             Filed: July 8, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Edward V. Burris guilty of being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1). The district court1 sentenced him to
46 months imprisonment and 3 years supervised release. On appeal, Burris argues
that the government presented insufficient evidence to prove that he knowingly
possessed the firearm.




      1
        The HONORABLE NANETTE K. LAUGHREY, United States District Judge
for the Western District of Missouri.
      We conclude that there was sufficient evidence--most notably, Burris’s signed
statement admitting that he carried the firearm for protection--for a reasonable jury
to conclude that Burris knowingly possessed the firearm. See United States v. Stroh,
176 F.3d 439, 440 (8th Cir. 1999); United States v. Balanga, 109 F.3d 1299, 1301
(8th Cir. 1997).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-